NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-10562

                  Plaintiff-Appellee,            D.C. No. 4:91-cr-00392-CKJ

   v.
                                                 MEMORANDUM*
 LYLE GERALD JOHNS,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Lyle Gerald Johns appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

        Johns contends that his sentence violates Apprendi v. New Jersey, 530 U.S.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
466 (2000), and that, prior to ruling on his motion for a sentence reduction under

Amendment 782 to the Sentencing Guidelines, the district court should have

corrected this error by recalculating the drug quantities attributable to him. We

review de novo whether a district court had authority to modify a sentence under

section 3582(c)(2). See United States v. Leniear, 574 F.3d 668, 672 (9th Cir.

2009). As the district court properly determined, Johns’s Apprendi claim cannot

be raised in a 3582(c)(2) proceeding. See Dillon v. United States, 560 U.S. 817,

831 (2010) (alleged sentencing errors are “outside the scope of the proceeding

authorized by § 3582(c)(2)”). Moreover, Johns is ineligible for a sentence

reduction because Amendment 782 did not lower his applicable sentencing range.

See 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673-74.

      Johns’s motion for release pending appeal is denied as moot.

      AFFIRMED.




                                          2                                   15-10562